NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        SEP 24 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

DAVID NEFTALIN GARCIA LOPEZ,                    No.    14-73593

                Petitioner,                     Agency No. A206-269-439

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted September 22, 2020**


Before: TROTT, SILVERMAN, and N.R. SMITH, Circuit Judges.

      David Neftalin Garcia Lopez, a native and citizen of Guatemala, petitions

for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his

appeal from an immigration judge’s decision denying his applications for asylum,




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
withholding of removal, and protection under the Convention Against Torture

(“CAT”).

      We have jurisdiction under 8 U.S.C. § 1252. We review for substantial

evidence the agency’s factual findings. Zehatye v. Gonzales, 453 F.3d 1182, 1184-

85 (9th Cir. 2006). We deny the petition for review.

      We lack jurisdiction to review the agency’s determination that Garcia Lopez

did not demonstrate changed or extraordinary circumstances sufficient to excuse

his untimely asylum application because Garcia Lopez failed to challenge that

determination before the BIA. See Barron v. Ashcroft, 358 F.3d 674, 677-78 (9th

Cir. 2004). We also lack jurisdiction to review Garcia Lopez’s claim that the

agency committed legal error by “mischaracterizing his particular social group, and

therefore, failed to make a case specific determination as to whether his particular

social group is recognized by Guatemalan society” because Garcia Lopez did not

raise this argument before the BIA. See 8 U.S.C. § 1252(d)(1); Sola v. Holder, 720

F.3d 1134, 1135-36 (9th Cir. 2013) (the Court lacks jurisdiction to consider

unexhausted claims that could have been corrected by the BIA).

      Substantial evidence supports the agency’s conclusion that Garcia Lopez

failed to establish he would be persecuted on account of a protected ground. See

Zetino v. Holder, 622 F.3d 1007, 1016 (9th Cir. 2010) (an applicant’s “desire to be

free from harassment by criminals motivated by theft or random violence by gang


                                          2                                    14-73593
members bears no nexus to a protected ground”). Thus, Garcia Lopez’s

withholding of removal claim fails.

      Substantial evidence also supports the agency’s denial of CAT protection

because Garcia Lopez failed to show it is more likely than not he will be tortured

by or with the consent or acquiescence of the government if returned to Guatemala.

See Aden v. Holder, 589 F.3d 1040, 1047 (9th Cir. 2009).

      Finally, because we do not consider the additional evidence submitted with

Garcia Lopez’s reply brief, the government’s motion to strike (Docket Entry No.

28) is denied as moot. See Fisher v. INS, 79 F.3d 955, 963 (9th Cir. 1996) (en

banc) (this court’s review is limited to the administrative record underlying the

BIA’s decision).

      PETITION FOR REVIEW DISMISSED in part; DENIED in part.




                                          3                                   14-73593